[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 11-10213                OCTOBER 19, 2011
                            Non-Argument Calendar              JOHN LEY
                                                                 CLERK
                          ________________________

                  D.C. Docket No. 6:09-cr-00049-MSS-KRS-2

UNITED STATES OF AMERICA,

                                                         lllllllllPlaintiff-Appellee,

                                     versus

YVON DORT,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (October 19, 2011)

Before EDMONDSON, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Charles E. Taylor, appointed counsel for Yvon Dort in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and
filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Dort’s convictions and sentences are AFFIRMED.




                                         2